DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 5, 7-15 and 19 are currently pending.

Response to Arguments
Applicant's arguments filed 09/30/2021 have been fully considered but they are not persuasive. 
The applicant argues that “Zipfel fails to teach, disclose or suggest that t3 (which includes the dosing of the bleaching agent) occurs before t1 (the dosing of the enzyme), and so there is no disclosure of the order of the steps of the present invention” and “The claimed method also does not include a step of dosing an alkalizing agent as required in Zipfel”.
These arguments are not persuasive. Zipfel teaches a first composition (composition “C” of Zipfel) comprising a bleaching agent, and free of amylase and protease, wherein the first composition (composition “C” of Zipfel) is added to the wash water of the dishwasher during the pre-wash cycle (para [0023 and 0059]) (reads on “first step”), a second composition (composition “B” of Zipfel) comprising a builder (para [0019, 0020, 0065, 0216]), wherein the second composition is alkaline, bleach-free, amylase-free, and protease-free, and that the second composition (composition “B” of Zipfel) is added to the wash washer of the dishwasher during the wash cycle (para 
Moreover, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. A reference may be relied upon for all that it would have reasonably suggest to one having ordinary skill in the art, including nonpreferred embodiments. Consult MPEP 2123.
Furthermore, the selection of any order of performing steps is prima facie obvious in the absence of new and unexpected results. Consult MPEP 2144.04 IV.

In response to the argument that “The claimed method also does not include a step of dosing an alkalizing agent as required in Zipfel”, the claims recite “the second composition is alkaline, bleach-free, and comprises a builder”. The term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  Zipfel teaches that the second composition (composition “B” of Zipfel) comprises an alkalizing agent and a builder (para [0019, 0020, 0065, 0216]), wherein the second composition is alkaline, bleach-free, amylase-free, and protease-free. Therefore, the composition “B” of Zipfel reads on the claimed limitation “the second composition is alkaline, bleach-free, and comprises a builder”.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In addition, the applicant argues that Fuji does not teach optimizing the particle size other than that it is in the order of microns, and that about 50% of the particles have a diameter of 60 microns or less.
However, these arguments are not persuasive. Fujii teaches that the particle size of the composition delivered is a result effective variable (para [0029]). For example, if the particle size is too small, it will not emit the internal pressure desired when it contacts the debris to inject the detergent into the inside of the food debris, while if the particle size is too large, it will decreases the pressure energy and thus is less effective in permeating food debris. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate particle size of the first composition delivered with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US2010/0163076 to Zipfel et al. (hereinafter “Zipfel”) in view of US 2005/0224098 to Fujii et al. (hereinafter “Fujii”) and in further view of US 2010/0089425 to Classen et al. (hereinafter “Classen”).
Regarding claim 1, Zipfel teaches a method of automatic dishwashing, comprising a pre-wash cycle, a wash cycle and rinse cycles (para [0052-0054 and 0058]). Zipfel teaches a first composition (composition “C” of Zipfel) comprising a bleaching agent, and free of amylase and protease, wherein the first composition 
Zipfel does not teach that that the first composition (composition “C” of Zipfel) is delivered to the dishwasher tank in the form of a mist, wherein the first composition is delivered with a mean particle size of 5 to 500 microns, that about 50% of the particles have a diameter of less than 60 microns, and that the second composition (composition “B” of Zipfel) is delivered to the dishwasher tank in the form of a jet.
However, Fujii teaches a method of automatic dishwashing in a dishwasher (see figure 1), comprising the steps of delivering a first composition (pre-washing composition) (para [0005]) to the wash tank of the dishwasher in the form of a mist and  Moreover, Fujii teaches that the pressure energy accumulated in the mist-like detergent solution increases as its droplet diameter decreases, and that the droplet diameter of the mist-like detergent solution is set to be in the order of microns to increase the effectiveness (para [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zipfel wherein the first composition (composition “C” of Zipfel) is delivered to the wash tank of the dishwasher in the form of a mist in the order of microns and the second composition (composition “B” of Zipfel) is delivered to the wash tank of the dishwasher in the form of a jet as taught by Fujii, since Fujii teaches that the first composition (pre-washing composition) is atomized in the order of microns to penetrate into and remain in the food debris stuck on the items to be cleaned for a predetermined period of time  (para [0006]), and that delivering the second composition (washing composition) in the form of a jet is effective for the removal of the food debris that had been separated from the dishware by the mist (para [0032]).
Furthermore, Fujii teaches that the particle size of the composition delivered is a result effective variable (para [0029]). For example, if the particle size is too small, it will not emit the internal pressure desired when it contacts the debris to inject the detergent into the inside of the food debris, while if the particle size is too large, it will decrease the 
Moreover, the percentage of particles having a diameter of less than 60 microns is a result effective variable. For example, if the percentage of particles having a diameter of less than 60 microns is too small, it will decreases the pressure energy and thus is less effective in permeating food debris, while if the percentage of particles having a diameter of less than 60 microns is too big, it risk not emit the internal pressure desired when it contacts the debris to inject the detergent into the inside of the food debris. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate percentage of particles having a diameter of less than 60 microns with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.
Zipfel does not teach a fourth step occurring after the third step, comprising the step of delivering a fourth composition to the dishware in the wash tank, wherein the fourth composition comprises water but no active detergent. 
Fujii further teaches the step performing a rinsing process several times by replacing soiled wash water with fresh water (para [0033]).
It would have been obvious to one of ordinary skill in the art to modify the method disclosed by Zipfel by performing a fourth step occurring after the third step, comprising the step of delivering a fourth composition to the dishware in the dishwasher tank, wherein the fourth composition comprises fresh water as taught by Fujii, with a reasonable expectation of success, since Zipfel teaches that the method can comprise multiple rinse cycles and that the washing liquid is at least partially replaced with fresh water between rinse cycles [0012 and 0029] and Fujii teaches that it was known in the art to perform a rinsing process several times by replacing soiled wash water with fresh water (para [0033] of Fujii). In addition, the selection of any order of performing steps is prima facie obvious in the absence of new and unexpected results. Consult MPEP 2144.04 IV.
Zipfel/Fujii does not teach that at least one of the third and fourth compositions are delivered to the wash tank in the form of a mist.
However, Classen teaches a method of automatic dishwashing comprising the step of atomizing into small diameters of droplets a rinsing composition comprising a rinsing aid (para [0039 and 0041]).Classen further teaches that applying the mist of the rinsing composition to the dishes achieves a reduction in the surface tension on the dishes, which speeds up the rinsing process, and makes it possible to execute the rinsing process using only a small amount of water (para [0039 and 0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zipfel/Fujii 

Regarding claim 5, Zipfel further teaches that the first composition (composition “C” of Zipfel) comprises a bleach activator (para [0025]).

Regarding claim 8, Zipfel further teaches the step of maintaining a residual wash water from the wash tank in between the first and second steps (para [0012]).

Regarding claim 9, Zipfel/Fujii/Classen does not explicitly teach that the maximum temperature reached during one or both of the first and second steps is in the range from 30°C to 70°C.
However, the temperature during the cleaning steps is a result effective variable modifying the cleaning results.  For example, if the temperature during the cleaning steps is too low, it risks insufficient removal of contaminants from the dishes, while if the temperature during the cleaning steps is too high, it wastes energy. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate temperature during the cleaning steps with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering 

Regarding claim 10, Zipfel/Fujii/Classen does not teach that the length of the first step is in the range from 30 second to 10 minutes, the length of the second step is in the range from 5 to 20 minutes, and that the total length of the method is no more than 30 minutes.
However, the length of the first step, the length of the second step and the length of the cleaning method are result effective variables modifying the cleaning results. For example, if the length of the first step, the length of the second step and the length of the cleaning method are too low, it risks insufficient removal of contaminants from the dishes, while if the length of the first step, the length of the second step and the length of the cleaning method are too high, it wastes time and energy. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate length of the first step, second step and cleaning method with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.0511.

Regarding claim 11, 
Zipfel/Fujii/Classen does not teach that the volume of wash water used in the first step is no more than 3 liters, and that the volume of water used in the second step is no more than 5 liters.
However, the volume of wash water used in the first and second cleaning steps is a result effective variable modifying the cleaning results.  For example, if the volume of wash water used in the first and second cleaning steps is too low, it would not dissolve the detergent composition and/or it risks insufficient removal of contaminants from the dishes, while if the volume of wash water used in the first and second cleaning steps is too high, it wastes water and it risks insufficient removal of contaminants from the dishes. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate volume of wash water used in the first and second cleaning steps with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US2010/0163076 to Zipfel et al. (hereinafter “Zipfel”) in view of US 2005/0224098 to Fujii et al. (hereinafter “Fujii”) and US 2010/0089425 to Classen et al. (hereinafter “Classen”), and in further view of U.S.2006/0266381 to Doherty et al. (hereinafter “Doherty”).
Regarding claim 7, 
However, it was known in the art to use deionized water in a rinsing cycle. For example, Doherty teaches a dishwasher cleaning method comprising a rinsing step, wherein the rinsing step is performed with deionized water (para [0011]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zipfel/Fujii/Classen wherein the water used in the fourth step (rinsing cycle) is deionized water as taught by Doherty, since Doherty teaches that using deionized water is effective for rinsing dishes (para [0011]).

Regarding claim 19, Zipfel teaches a method of automatic dishwashing, comprising a pre-wash cycle, a wash cycle and rinse cycles (para [0052-0054 and 0058]). Zipfel teaches a first composition (composition “C” of Zipfel) comprising a bleaching agent such as percarbonate (para 0192]), a builder (para [0217]), and free of amylase and protease, wherein the first composition (composition “C” of Zipfel) is added to the wash water of the dishwasher during the pre-wash cycle (para [0023 and 0059]). Zipfel further teaches a second composition (composition “B” of Zipfel) comprising a builder (para [0019, 0020, 0065, 0216]) and a surfactant (para [0027]), wherein the second composition is alkaline, bleach-free, amylase-free, and protease-free, and that the second composition (composition “B” of Zipfel) is added to the wash washer of the dishwasher during the wash cycle (para [0058]). In addition, Zipfel teaches that the first composition (composition “C” of Zipfel) and the second composition (composition “B” of Zipfel) are different (para [0019-0026]). Moreover, Zipfel teaches a third composition (composition “A” of Zipfel) comprising a non-ionic surfactant (para [0061]), wherein the third composition (composition “A” of Zipfel) is added to the wash water of the 
Zipfel does not teach that that the first composition (composition “C” of Zipfel) is delivered to the dishwasher tank in the form of a mist, wherein the first composition is delivered with a mean particle size of 5 to 500 microns, that about 50% of the particles have a diameter of less than 60 microns, and that the second composition (composition “B” of Zipfel) is delivered to the dishwasher tank in the form of a jet.
However, Fujii teaches a method of automatic dishwashing in a dishwasher (see figure 1), comprising the steps of delivering a first composition (pre-washing composition) (para [0005]) to the wash tank of the dishwasher in the form of a mist and a second composition (washing composition) to the wash tank of the dishwasher in the form of a jet (para [0006]). Furthermore, Fujii teaches that the first composition is atomized in the order of microns to penetrate into and remain in the food debris stuck on the items to be cleaned for a predetermined period of time (para [0006]). Moreover, Fujii teaches that the pressure energy accumulated in the mist-like detergent solution increases as its droplet diameter decreases, and that the droplet diameter of the mist-like detergent solution is set to be in the order of microns to increase the effectiveness (para [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zipfel wherein the first composition (composition “C” of Zipfel) is delivered to the wash tank of the dishwasher in the form of a mist in the order of microns and the second composition 
Furthermore, Fujii teaches that the particle size of the composition delivered is a result effective variable (para [0029]). For example, if the particle size is too small, it will not emit the internal pressure desired when it contacts the debris to inject the detergent into the inside of the food debris, while if the particle size is too large, it will decrease the pressure energy and thus is less effective in permeating food debris. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate particle size of the first composition delivered with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.
Moreover, the percentage of particles having a diameter of less than 60 microns is a result effective variable. For example, if the percentage of particles having a diameter of less than 60 microns is too small, it will decreases the pressure energy and thus is less effective in permeating food debris, while if the percentage of particles having a diameter of less than 60 microns is too big, it risk not emit the internal pressure 
 Zipfel does not teach the step of delivering a fourth composition comprising water but no active detergent. 
Fujii further teaches the step of performing a rinsing process several times by replacing soiled wash water with fresh water (para [0033]).
It would have been obvious to one of ordinary skill in the art to modify the method disclosed by Zipfel with the step of delivering a fourth composition comprising water but no active detergent as taught by Fujii, with a reasonable expectation of success, since Zipfel teaches that the method can comprise multiple rinse cycles and that the washing liquid is at least partially replaced with fresh water between rinse cycles [0012 and 0029] and Fujii teaches that it was known in the art to perform a rinsing process several times by replacing soiled wash water with fresh water (para [0033] of Fujii).
Zipfel does not teach that the third composition is delivered to the wash tank in the form of a mist.
However, Classen teaches a method of automatic dishwashing comprising the step of atomizing into small diameters of droplets a rinsing composition comprising a rinsing aid (para [0039 and 0041]).Classen further teaches that applying the mist of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zipfel/Fujii wherein the third composition (composition “A” of Zipfel, a rinsing composition comprising a non-ionic surfactant (para [0061] of Zipfel)) is delivered to the wash tank in the form of a mist as taught by Classen, since Classen teaches that delivering a rinsing composition in the form of a mist to the wash tank of the dishwasher achieves a reduction in the surface tension on the dishes, which speeds up the rinsing process, and makes it possible to execute the rinsing process using only a small amount of water (para [0039 and 0041] of Classen).
Zipfel/Fujii/Classen does not teach that the water used in the fourth composition is deionized water.
However, it was known in the art to use deionized water in a rinsing cycle. For example, Doherty teaches a dishwasher cleaning method comprising a rinsing step, wherein the rinsing step is performed with deionized water (para [0011]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zipfel/Fujii/Classen wherein the water used in the fourth composition (rinsing composition) is deionized water as taught by Doherty, since Doherty teaches that using deionized water is effective for rinsing dishes (para [0011]).
Zipfel/Fujii/Classen/Doherty does not teach that the maximum temperature during the first and second cleaning steps is in the range from 48°C to 52°C, and that the maximum temperature in the third and fourth cleaning steps is in the range from 62°C to 68°C.
However, the temperature during cleaning steps is a result effective variable modifying the cleaning results.  For example, if the temperature during the cleaning steps is too low, it risks insufficient removal of contaminants from the dishes, while if the temperature during the cleaning steps is too high, it wastes energy. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate temperature during the cleaning steps with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.
Zipfel/Fujii/Classen/Doherty does not teach that the length of the first step is in the range from 1 to 2 minutes, the length of the second step is in the range from 8 to 10 minutes, and that the total length of the method is no more than 20 minutes.
However, the length of the first step, the length of the second step and the length of the cleaning method are result effective variables modifying the cleaning results. For example, if the length of the first step, the length of the second step and the length of the cleaning method are too low, it risks insufficient removal of contaminants from the dishes, while if the length of the first step, the length of the second step and the length of the cleaning method are too high, it wastes time and energy. Without evidence of 
Zipfel/Fujii/Classen/Doherty does not teach that the volume of wash water used in the first, third and fourth cleaning steps is no more than 0.7 liters and that the volume of wash water used in the second cleaning step is no more than 2.7 liters.
However, the volume of wash water used in the cleaning steps is a result effective variable modifying the cleaning results.  For example, if the volume of wash water used in the cleaning steps is too low, it would not dissolve the detergent composition and/or it risks insufficient removal of contaminants from the dishes, while if the volume of wash water used in the cleaning steps is too high, it wastes water and it risks insufficient removal of contaminants from the dishes. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the volume of wash water used in the cleaning steps with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0224098 to Fujii et al. (hereinafter “Fujii”) in view of US2010/0163076 to Zipfel et al. (hereinafter “Zipfel”) and in further view of US 2010/0089425 to Classen et al. (hereinafter “Classen”).
Regarding claim 12, Fujii teaches an automatic dishwasher configured to carry out a cleaning method comprising the steps of delivering a first composition (pre-washing composition) to the wash tank of the dishwasher in the form of a mist (para [0006]) (reads on “first step”), delivering a second composition (washing composition) to the wash tank of the dishwasher in the form of a jet (para [0006]) (reads on “second step”), and performing several rinsing cycles with water (reads on “third step occurring after the second step” and “fourth step occurring after the second step”) (para [0033]). In addition, Fujii teaches that the first composition and the second composition can be different compositions (para [0031]). Furthermore, Fujii teaches that the first composition is atomized in the order of microns to penetrate into and remain in the food debris stuck on the items to be cleaned for a predetermined period of time (para [0006]). Moreover, Fujii teaches that the pressure energy accumulated in the mist-like detergent solution increases as its droplet diameter decreases, and that the droplet diameter of the mist-like detergent solution is set to be in the order of microns to increase the effectiveness (para [0029]).
Fuji does not explicitly teach that the first composition is delivered with a mean particle size of 5 to 500 microns, wherein about 50% of the particles have a diameter of less than 60 microns.
However, Fujii teaches that the particle size of the composition delivered is a result effective variable (para [0029]). For example, if the particle size is too small, it will not emit the internal pressure desired when it contacts the debris to inject the detergent 
Moreover, the percentage of particles having a diameter of less than 60 microns is a result effective variable. For example, if the percentage of particles having a diameter of less than 60 microns is too small, it will decreases the pressure energy and thus is less effective in permeating food debris, while if the percentage of particles having a diameter of less than 60 microns is too big, it risks not emitting the internal pressure desired when it contacts the debris to inject the detergent into the inside of the food debris. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate percentage of particles having a diameter of less than 60 microns with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.
Fuji does not teach that the first composition (pre-washing composition) comprises a bleach and is amylase-free and protease-free, that the second composition (washing composition) comprises a builder and is bleach-free, amylase-free and 
It was known in the art that a pre-washing composition can comprise a bleach and can be amylase-free and protease-free, a washing composition can comprise a builder and can be bleach-free, amylase-free and protease-free, and a rinsing composition can comprise a non-ionic surfactant, wherein the compositions can be used in an automated dishwasher. For example, Zipfel teaches a first composition (composition “C” of Zipfel) comprising a bleaching agent, free of amylase and free of protease, wherein the first composition (composition “C” of Zipfel) is added to the wash water of the dishwasher during the pre-wash cycle (para [0023 and 0059]). Zipfel further teaches a second composition (composition “B” of Zipfel) comprising a builder (para [0019, 0020, 0065, 0216]), wherein the second composition is alkaline, bleach-free, amylase-free, and protease-free, and that the second composition (composition “B” of Zipfel) is added to the wash washer of the dishwasher during the wash cycle (para [0058]). Moreover, Zipfel teaches a third composition (composition “A” of Zipfel) comprising a non-ionic surfactant (para [0061]) added to the wash water of the dishwasher during the rinse cycle (para [0058]).
However, since all of the structural elements per Fujii are the same as claimed and Fujii teaches that the dishwasher is configured to delivering a first composition (pre-washing composition) to the wash tank of the dishwasher in the form of a mist (para [0006]), delivering a second composition (washing composition) to the wash tank of the dishwasher in the form of a jet (para [0006]), and performing several rinsing cycles (para [0033]), and Zipfel teaches that a pre-washing composition comprising a bleach, 
Fujii/Zipfel does not teach that the third composition is delivered to the wash tank in the form of a mist.
Classen teaches an automatic dishwasher comprising an atomization facility configured for atomizing into small diameters of droplets a rinsing composition comprising a rinsing aid (para [0039 and 0041]). Classen teaches that applying the mist of the rinsing agent to the dishes achieves a reduction in the surface tension on the dishes, which speeds up the rinsing process, and makes it possible to execute the rinsing process using only a small amount of water (para [0039 and 0041]).
It would have been obvious to one of ordinary skill in the art to modify the automated dishwasher disclosed by Fujii, wherein the dishwasher comprises an atomization facility configured for atomizing into small diameters of droplets the rinsing composition (third composition) as taught by Classen, since Classen teaches that applying the rinsing agent in form of a mist to the dishes achieves a reduction in the surface tension on the dishes, which speeds up the rinsing process, and makes it 

Regarding claim 13, Fujii further teaches that the dishwasher comprises a spray arm (figure 1, #5) for delivering the spray jet and a separate delivery mechanism for delivering the mist (see figure 2).

Regarding claim 14, Fujii further teaches that the delivery mechanism for delivering the mist comprises an atomizer (see figure 2).

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0224098 to Fujii et al. (hereinafter “Fujii”) in view of US2010/0163076 to Zipfel et al. (hereinafter “Zipfel”) and US 2010/0089425 to Classen et al. (hereinafter “Classen”), and in further view of U.S. 2010/0108102 to Kehl et al. (hereinafter “Kehl”).
Regarding claim 15, Fujii/Zipfel/Classen does not teach that the dishwasher comprises a nozzle which is adjustable between a first configuration for delivering the mist and a second configuration for delivering the jet.
However, Kehl teaches a dishwasher comprising a nozzle which is adjustable between a first configuration for delivering a mist and a second configuration for delivering a jet (para [0038 and 0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dishwasher disclosed by Fujii/Zipfel/Classen with the nozzle disclosed by Kehl, since Kehl teaches that the flexible nature of the nozzle aids the nozzle assuming different shapes in response to .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714